Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,861,196. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims recite the features/limitations of current application. For Example:
Patent claim 1, recites features/limitations of claim 21 of current application.
Patent claim 2, recites features/limitations of claim 22 of current application.
Patent claim 3, recites features/limitations of claim 23 of current application.
Patent claim 4, recites features/limitations of claim 25 of current application.
Patent claim 8, recites features/limitations of claim 30 of current application.
Patent claim 9, recites features/limitations of claim 32 of current application.

Patent claim 17, recites features/limitations of claim 37 of current application.
Patent claim 19, recites features/limitations of claim 38 of current application.
Indication of Allowable subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 21-40 would be in allowable condition, if applicant overcome the above rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gausebeck et al. US 20190026956 A1, is cited because the reference teaches “3D position information for respective pixels or features derived for a single 2D image can correspond to a point cloud comprising a set of points in 3D space.  The alignment process can involve iteratively aligning different point clouds from neighboring and overlapping images captured from different positions and orientations relative to an object or 
Sugio et al. US 11,212,558 B2 is cited because the reference teaches “When encoding a three-dimensional space represented by point group 
data such as a point cloud, for example, the three-dimensional data encoding device (hereinafter also referred to as the encoding device) encodes the points in the point group or points included in the respective voxels in a collective manner, in accordance with a voxel size”. See col.11 lines 15-21.
Cohen et al.  US20170214943 A1, is cited because the reference teaches “The innovations described herein can help reduce the bit rate and/or distortion of 3D video encoding by selectively encoding one or more 3D-point-cloud block using an inter-frame coding (e.g., motion compensation) technique that allows for a previously encoded/decoded 3D-point-cloud block to be used in predicting 3D-point-cloud blocks in a 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALI BAYAT/Primary Examiner, 
Art Unit 2664